DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 and 20 were previously pending and subject to a final office action mailed 03/19/2021. Claims 1, 9 and 20 were amended; no claim was cancelled or added in a reply filed 11/18/2021. Therefore claims 1-16 and 20 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 11/18/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because, similar to Koninklijke KPN V and CellSpin Soft, include limitation that integrate the abstract idea into a practical application (remarks p. 9). Examiner respectfully disagrees. 
The current claims are distinguishable from Koninklijke and CellSpin Soft and not patent eligible. In Koninklijke, the patent explained that prior error checking systems were vulnerable to some “systematic errors,” or repeated errors that prior art error checking algorithms are unable to detect.    The patent improved on these prior art systems by varying the error checking algorithm between packets such that while an error may go undetected for a first packet, the same error would be detected in a second packet, as the varied algorithm would not be vulnerable to that particular type of error. However, the current claims do not improve 
The amended limitation of “receiving, by one or more processors of a dynamic parking information management system, information for a flash parking asset and a digital photograph of the flash parking asset, the information and photograph sent by a mobile application of a mobile device located at the flash parking asset” is recited at a high level of generality (i.e. as a general means of receiving data) , and amounts to mere data gathering, which is a form of insignificant extra solution activity. The one or more processors and the mobile application of a mobile device that perform the receiving step is also recited at a high level of generality, and merely automates the receiving step.
Furthermore, “confirming, by the one or more processors, availability of the flash parking asset based at least in part on the digital photograph” further limits the abstract idea and the one or more processors are recited at a high level of generality which merely automates the abstract idea. 
Last, “adding, by the one or more processors, the flash parking asset to a parking asset inventory database” is not only recited at a high level of generality which automates the abstract idea but is a well understood routine and conventional activity according to MPEP 2106.05(d)(II) (please see “storing and retrieving data from a memory”.)
Accordingly, the current claims are distinguishable from koninklijke because rather than improving the functioning of prior art system, they merely use generic computer components to automate the abstract idea via their generic functionalities. 
Similarly, in CellSpin Soft, the court found the claims are patent eligible because they improved on the functionality of prior art system on how they capture, transfer and publish data. Here on the other hand, the current claims are directed to an abstract idea that is applied on generic computer components in order to automate the abstract idea using generic computer functions. 
Therefore, the claims are distinguishable from Koninklijke and Cellspin and not patent eligible. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 9 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “confirming availability of the flash parking asset based at least in part on the photograph; adding the flash parking asset to a parking asset inventory; receiving a first request for a parking asset, the first request including a destination location and reservation data; searching a parking asset inventory database for one or more parking assets within a service area that includes the destination location; receiving a selection of a parking asset in the service area; reserving the selected parking asset according to the reservation data; receiving a second request for mobile valet service in the service area, the second request including  bid for the mobile valet service; determining one or more mobile valet service providers within the service area that are available to provide the mobile valet service; obtaining one or more responses to the bid from the one or more mobile valet service providers; sending the one or more responses to the [user]; receiving a selection of a mobile valet service provider in the service area; verifying that a vehicle was parked in the selected parking asset according to the reservation data; determining one or more payments to a first online account of the selected mobile valet service provider; determining one or more payments to a second online account of an owner or operator of the selected parking asset; and determining one or more debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service.”
The limitations above as a whole, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the generate instructions for a person to follow which is a method of managing personal 
This judicial exception is not integrated into a practical application. In particular, the claim recites “one or more processors of a dynamic parking information management system”,  “mobile application”, “electronic payment”, “database” and “electronic debit” in claim 1, “one or more processors”, “memory”, “mobile application” ,“one or more electronic payments”, “database” and “one or more electronic debits” in claim 9 and “non-transitory, computer readable storage medium”, “one or more processors of a dynamic parking information management system”, “database”, “mobile application” ,“electronic payment” and “electronic debit” in claim 20. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Furthermore, “receiving, by one or more processors of a dynamic parking information management system, information for a flash parking asset and a digital photograph of the flash parking asset, the information and photograph sent by a mobile application of a mobile device located at the flash parking asset” is recited at a high level of generality (i.e. as a general means of receiving data) , and amounts to mere data gathering, which is a form of insignificant extra solution activity. The one or more processors and the mobile application of a mobile device that perform the receiving step is also recited at a high level of generality, and merely automates the receiving step.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 29-32) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step are well understood, routine and conventional activity is supported under Berkheimer. 
Dependent claims 2-5 and 10-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 6 and 14 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (one or more processors and biometric data are recited at high level of generality which amounts to instructions to apply the abstract idea into a computer environment) or providing significantly more limitations. 
Dependent claims 7 and 15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (one or more processors and mobile device are recited at high level of generality which amounts to instructions to apply the abstract idea into a computer environment) or providing significantly more limitations. 
Dependent claims 8 and 16 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (one or more processors, digital photo and electronic payments are recited at high level of generality which amounts to instructions to apply the abstract idea into a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688) and Gebremeskel (US 20180182200), hereinafter “Geb”, in further view of Cohoon (US 2006/0085318) and Genc (US 2013/0057686). 
As per claim 1, Sugar discloses a method comprising: 
receiving, by one or more processors of a dynamic parking information management system, a first request for a parking asset from a user terminal, the first request including a destination location and reservation data (paragraph 41-48, 55, receiving a parking reservation requesting including the destination and name and address of the customer, etc…) ;
 searching, by the one or more processors, a parking asset inventory database for one or more parking assets within a service area that includes the destination location (paragraph 55-56, the inventory of parking assets is searched to match the user’s reservation request);
 receiving, by the one or more processors, a selection of a parking asset in the service area (paragraph 57, a parking asset is selected);
 reserving, by the one or more processors, the selected parking asset according to the reservation data (paragraph 59-60, the parking asset is reserved according to the customer’s selection);

However, Sugar does not disclose but Behr discloses 
 receiving, by the one or more processors, a second request for mobile valet service from a mobile application (paragraph 16-17, a user sends a request to find available valet at or close to the destination that are willing to the user in order to park his/her car);
 determining, by the one or more processors, one or more mobile valet service providers within the service area that are available to provide the mobile valet service (paragraph 16-17, the system searches for available valet that would provide the service for the user); 
receiving, by the one or more processors, a selection of a mobile valet service provider from the mobile application (paragraph 17, 20, 31 and 46, the user selects the appropriate valet for him/her); 
verifying, by the one or more processors, that a vehicle was parked in the selected parking asset according to the reservation data (paragraph 25-26, the server verifies that the valet is at the selected parking through GPS and also receives an indication from the valet once the valet finishes parking the car and performs all the instructions given to him/her by the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Behr in the teaching of Sugar in to assist in on demand parking services (paragraph 3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geb in the teaching of Sugar and Behr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Sugar in view of Behr and Geb does not disclose but Cohoon discloses a request including a bid for a desired service; obtaining, by the one or more processors, one or more responses to the bid from the one or more service providers; sending, by the one or more processors, the one or more responses to the user terminal (fig. 1-4, paragraphs 21-26, a reverse auction is used to acquire a service or good. The buyer send a bid for the service and competing service providers respond with counter bids to the buyer’s bid. All bids are displayed on the user terminal). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cohoon in the 
However, the combination of Sugar in view of Behr, Geb and Cohoon does not disclose but Genc discloses receiving, by one or more processors of a dynamic parking information management system, information for a flash parking asset and a digital photograph of the flash parking asset, the information and photograph sent by a mobile application of a mobile device located at the flash parking asset (paragraph 29-31);
 confirming, by the one or more processors, availability of the flash parking asset based at least in part on the digital photograph (paragraph 56, 58-59);
 adding, by the one or more processors, the flash parking asset to a parking asset inventory database (paragraph 56, 58-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Genc in the teaching of Sugar in view of Behr, Geb and Cohoon, in order monitor parking spots (Genc, abstract).

As per claim 9, Sugar discloses a dynamic parking information management system comprising: one or more processors (fig. 1, paragraph 30-32, 34); memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising (fig. 1, paragraph 30-32):
 receiving, by the one or more processors of a dynamic parking information management system, a first request for a parking asset from a user terminal, the first request 
 searching, by the one or more processors, a parking asset inventory database for one or more parking assets within a service area that includes the destination location (paragraph 55-56, the inventory of parking assets is searched to match the user’s reservation request);
 receiving, by the one or more processors, a selection of a parking asset in the service area (paragraph 57, a parking asset is selected);
 reserving, by the one or more processors, the selected parking asset according to the reservation data (paragraph 59-60, the parking asset is reserved according to the customer’s selection);
determining, by the one or more processors, one or more electronic payments to a second online account of an owner or operator of the selected parking asset (paragraph 10, 28, 51 and 60, a payment is transferred to the parking facility owner).
However, Sugar does not disclose but Behr discloses 
 receiving, by the one or more processors, a second request for mobile valet service from the mobile application (paragraph 16-17, a user sends a request to find available valet at or close to the destination that are willing to the user in order to park his/her car);
 determining, by the one or more processors, one or more mobile valet service providers within the service area that are available to provide the mobile valet service (paragraph 16-17, the system searches for available valet that would provide the service for the user); 

verifying, by the one or more processors, that a vehicle was parked in the selected parking asset according to the reservation data (paragraph 25-26, the server verifies that the valet is at the selected parking through GPS and also receives an indication from the valet once the valet finishes parking the car and performs all the instructions given to him/her by the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Behr in the teaching of Sugar in to assist in on demand parking services (paragraph 3).
However, Sugar in view of Behr highly suggest but do not explicitly disclose but Geb explicitly discloses determining, by the one or more processors, one or more electronic payments to a first online account of the selected mobile valet service provider and determining, by the one or more processors, one or more electronic debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service (paragraph 106, the appropriate payments are sent to the valet service account and to the administrator of the mobile parking app which matches the user with parking and valet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geb in the teaching of Sugar and Behr, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 
However, the combination of Sugar in view of Behr and Geb does not disclose but Cohoon discloses a request including a bid for a desired service; obtaining, by the one or more processors, one or more responses to the bid from the one or more service providers; sending, by the one or more processors, the one or more responses to the user terminal (fig. 1-4, paragraphs 21-26, a reverse auction is used to acquire a service or good. The buyer send a bid for the service and competing service providers respond with counter bids to the buyer’s bid. All bids are displayed on the user terminal). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cohoon in the teaching of Sugar in view of Behr and Geb, in order to allow buyers to be connected with qualified vendors to obtain the lowest possible price (Cohoon, paragraph 7).
However, the combination of Sugar in view of Behr, Geb and Cohoon does not disclose but Genc discloses receiving, by one or more processors of a dynamic parking information management system, information for a flash parking asset and a digital photograph of the flash parking asset, the information and photograph sent by a mobile application of a mobile device located at the flash parking asset (paragraph 29-31);
 confirming, by the one or more processors, availability of the flash parking asset based at least in part on the digital photograph (paragraph 56, 58-59);
 adding, by the one or more processors, the flash parking asset to a parking asset inventory database (paragraph 56, 58-59).


As per claim 5/13, Sugar does not disclose but Behr discloses wherein the first request is received by the selected mobile valet service provider after the second request (paragraph 45, the valet gets the valet request before getting information about the parking facility they would be driving to)(please see claim 1 rejection for combination rationale).

As per claim 7/15, Sugar does not disclose but Behr discloses determining, by the one or more processors, a route between a current location of the mobile valet service provider and the selected parking asset; and sending, by the one or more processors, map data including the route to a mobile device used by the selected mobile valet service provider while providing the mobile valet service (paragraph 24)(please see claim 1 rejection for combination rationale).

As per claim 20, Sugar discloses a non-transitory, computer-readable storage medium having instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform operations comprising: (fig. 1, paragraph 30-32):
from a user terminal, the first request including a destination location and reservation data (paragraph 41-48, 55, receiving a parking reservation requesting including the destination and name and address of the customer, etc…) ;
 searching, by the one or more processors, a parking asset inventory database for one or more parking assets within a service area that includes the destination location (paragraph 55-56, the inventory of parking assets is searched to match the user’s reservation request);
 receiving, by the one or more processors, a selection of a parking asset in the service area (paragraph 57, a parking asset is selected);
 reserving, by the one or more processors, the selected parking asset according to the reservation data (paragraph 59-60, the parking asset is reserved according to the customer’s selection);
determining, by the one or more processors, one or more electronic payments to a second online account of an owner or operator of the selected parking asset (paragraph 10, 28, 51 and 60, a payment is transferred to the parking facility owner).
However, Sugar does not disclose but Behr discloses 
 receiving, by the one or more processors, a second request for mobile valet service from the mobile application (paragraph 16-17, a user sends a request to find available valet at or close to the destination that are willing to the user in order to park his/her car);
 determining, by the one or more processors, one or more mobile valet service providers within the service area that are available to provide the mobile valet service 
receiving, by the one or more processors, a selection of a mobile valet service provider from the mobile application (paragraph 17, 20, 31 and 46, the user selects the appropriate valet for him/her); 
verifying, by the one or more processors, that a vehicle was parked in the selected parking asset according to the reservation data (paragraph 25-26, the server verifies that the valet is at the selected parking through GPS and also receives an indication from the valet once the valet finishes parking the car and performs all the instructions given to him/her by the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Behr in the teaching of Sugar in to assist in on demand parking services (paragraph 3).
However, Sugar in view of Behr highly suggest but do not explicitly disclose but Geb explicitly discloses determining, by the one or more processors, one or more electronic payments to a first online account of the selected mobile valet service provider and determining, by the one or more processors, one or more electronic debits to a third online account for fees associated with reserving the parking asset and receiving the mobile valet service (paragraph 106, the appropriate payments are sent to the valet service account and to the administrator of the mobile parking app which matches the user with parking and valet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geb in the teaching of 
However, the combination of Sugar in view of Behr and Geb does not disclose but Cohoon discloses a request including a bid for a desired service; obtaining, by the one or more processors, one or more responses to the bid from the one or more service providers; sending, by the one or more processors, the one or more responses to the user terminal (fig. 1-4, paragraphs 21-26, a reverse auction is used to acquire a service or good. The buyer sends a bid for the service and competing service providers respond with counter bids to the buyer’s bid. All bids are displayed on the user terminal). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cohoon in the teaching of Sugar in view of Behr and Geb, in order to allow buyers to be connected with qualified vendors to obtain the lowest possible price (Cohoon, paragraph 7).
However, the combination of Sugar in view of Behr, Geb and Cohoon does not disclose but Genc discloses receiving, by one or more processors of a dynamic parking information management system, information for a flash parking asset and a digital photograph of the flash parking asset, the information and photograph sent by a mobile application of a mobile device located at the flash parking asset (paragraph 29-31);
 confirming, by the one or more processors, availability of the flash parking asset based at least in part on the digital photograph (paragraph 56, 58-59);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Genc in the teaching of Sugar in view of Behr, Geb and Cohoon, in order monitor parking spots (Genc, abstract).

Claims 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688), Geb (US 20180182200), Cohoon (US 2006/0085318) and Genc, as disclosed in the rejection of claim 1 and 9, in further view of Wang (US 20160012726).
As per claim 2/10, Sugar in view of Behr, Geb, Cohoon and Genc do not disclose but Wang discloses wherein the parking asset inventory includes private parking assets, commercial parking assets (paragraph 115) and flash parking assets (paragraphs 90, 91 and 95, crowdsources parking).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wang in the teaching of Sugar in view of Behr, Geb, Cohoon and Genc, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4/12, Sugar in view of Behr, Geb, Cohoon, Genc and Wang disclose all the limitation of claim 2/10. However, Sugar in view of Behr, Geb, Cohoon and Genc do not disclose but Wang further discloses wherein the selected parking asset is a flash parking asset provided by a user through a game reward system (paragraph 90-91 and 95, the crowd is incentivized to provide parking location information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wang in the teaching of Sugar in view of Behr, Geb, Cohoon and Genc, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688), Geb (US 20180182200), Cohoon (US 2006/0085318), Genc, and Wang (US 20160012726), as disclosed in the rejection of claim 2 and 10, in further view of Kotecha (US 2015/0066545).
As per claim 3/11, Sugar in view of Behr, Geb, Cohoon, Genc and Wang do not disclose but Kotecha discloses where the selected parking asset is a private parking asset that includes one of a homeowner's garage, driveway or yard (paragraph 18 and 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kotecha in the teaching of Sugar, Behr, Geb, Cohoon, Genc and Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely .
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688) and Geb (US 20180182200) and Cohoon (US 2006/0085318) and Genc, as disclosed in the rejection of claim 1 and 9, in further view of Grissen (US 9613199).
As per claim 6/14, Sugar does not disclose but Behr and Geb both disclose mobile valet service provider using a mobile application to provide their service (Behr paragraph 3 and Geb paragraph 10). However, Sugar in view of Behr and Geb, Cohoon and Genc do not disclose receiving, by the one or more processors, biometric data for the selected mobile valet service provider; and authenticating, by the one or more processors, the identity of the selected mobile valet service provider based at least in part on the biometric data.
However, Grissen discloses receiving, by the one or more processors, biometric data for a selected service provider; and authenticating, by the one or more processors, the identity of the selected service provider based at least in part on the biometric data (Col. 7:40 to Col. 8:9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to authenticate a service provider before allowing them to perform the service as in Grissen in the system executing the method of Sugar in view of Behr, Geb, Cohoon and Genc. As in Grissen, it is within the capabilities of one of ordinary skill in the art to authenticate a service provider before allowing them to perform the service to Sugar in view of Behr, Geb, Cohoon and Genc’s invention with the predictable result of ensuring that an individual is authorized to conduct an activity as needed in Sugar in view of Behr, Geb, Cohoon and Genc.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 20020029164) in view of Behr (US 20160078688), Geb (US 20180182200), Cohoon (US 2006/0085318) and Genc, as disclosed in the rejection of claim 1 and 9, in further view of White (US 20160302030).
As per claim 8/16, Sugar does not disclose but Behr discloses receiving, by the one or more processors, confirmation data indicating that the parking asset was occupied by the vehicle (paragraph 25-26)(please see claim 1 rejection for combination rationale). Sugar in view of Behr does not disclose but Geb discloses receiving, by the one or more processors, confirmation data indicating that the parking asset was occupied by the vehicle (paragraphs 72-74); and responsive to the confirmation data, determining, by the one or more processors, one or more electronic payments to the third online account for the parking asset (paragraph 106) (please see claim 1 rejection for combination rationale).
However, Sugar in view of Behr, Geb, Cohoon and Genc do not disclose but White discloses receiving, by the one or more processors, flash parking asset information including a digital photo and location of a flash parking asset, and a timestamp indicating a current time (paragraph 65 and 88). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by White in the teaching of Sugar in view of Behr, Geb, Cohoon and Genc in order to manage the supply and demand of real-time, context-specific data generated within a specified location and process the communications through an interface that connects multiple client devices to a collective network (White paragraph 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628